[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON NONSUIT
The motion for nonsuit is denied, and the issue of whether the defendant should get confidential information from a marriage counselor the plaintiff and her husband consulted years before the date of the incident that gave rise to the present lawsuit is answered in the negative.
This ruling is made even though the party failed to object to such request for information.
W. JOSEPH McGRATH, JUDGE